Pemberton, J.
(dissenting) — A new trial should not be granted. There is no question of law involved. One of the principal witnesses, Dr. Martin, is now deceased. The facts are in the record. If there were but 388 boxes delivered, they have been fully paid for and the action should be dismissed.
However, the way I mew the record, there is no evidence to sustain the theory that exhibit 15, which bears no date, was the first load hauled on October 27; that there was no receipt given for the second load; that exhibit 1 was issued for all prior loads, and that exhibit 2, having 264 boxes, was intended to be 246 boxes carried over from exhibit 1. In fact, at the time of the trial, and upon the hearing of the motion for a new trial, there was no suggestion but what these receipts should be considered as respondent contends, the only question being, were they issued by appellant? Appellant did not present this theory until in its reply brief, and stated: “We ourselves, at the time of the trial and at the time of making the motion for a new trial, had not located the exact cause of it all”. Exhibit 35 was issued on the same date, in a similar maimer, for two loads, as follows: 2 loads 84, total 168. This exhibit is considered a receipt for 168 boxes and is not questioned.
Dr. Martin testified by deposition. No one undertook to contradict his testimony. He made no attempt to give the date on which he hauled the apples in question, except as shown by the receipts. Having worked a number of days in October, a reasonable explanation of the exhibits would be that appellant’s agent erred *612as to the date of some of these receipts. These exhibits show that Dr. Martin hauled but twelve loads on October 27. According to the undisputed testimony of Perry Bixler, who was engaged in hauling apples at the same time, one person could easily haul twelvé loads a day. He testified as follows:
“Q. I understood you to say that the number of loads the trucks could haul depended very largely on the amonnt of delay he encountered at the point of delivery? A. Yes, sir. Q. If there was no delay he could haul as many as ten or twelve loads a day? A. Yes, six’, easily.”
Dr. Martin was assisted ixx both loading and in unloading. He testified as follows:
' “Q. How many men did you have to assist in unloading? A. I think there were two. Q. Two all the time? ' A. I think so.”
E. E. Stowell testified as follows:
“For the .truck — there was myself axxd sometimes two of .my sons to help load the truck.”
The only possible duplication shown by the evidence is that the total of 344 on exhibit 2 may have been carried over to exhibit 3 and counted twice, and to that extent the amount of recovery should be reduced.
Holcomb, J., concurs with Pemberton, J.